COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Annunziata and Humphreys
Argued at Alexandria, Virginia


JOHN L. MARTIN
                                            MEMORANDUM OPINION * BY
v.   Record No. 0322-01-4                  JUDGE ROBERT J. HUMPHREYS
                                                JANUARY 29, 2002
C. MARIE MARTIN


             FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                      Thomas D. Horne, Judge

           John L. Martin, pro se.

           Ilona Ely Freedman Grenadier (Elaine M.
           Vadas; Grenadier, Anderson, Simpson &
           Duffett, P.C., on brief), for appellee.


     John L. Martin appeals a decision of the trial court

denying his motion for a reduction in spousal support.      Martin

contends that the trial court erred in finding the parties'

property settlement agreement ("PSA") was not subject to

modification, that it was unambiguous, that his former wife had

no duty to maximize her income, and in failing to impute income

to her.   For the reasons that follow, we affirm the decision of

the trial court and remand.

     Martin ("husband") and C. Marie Martin ("wife") entered

into a PSA on October 13, 1997.      The final divorce decree,

entered on June 30, 1998, ratified, approved, affirmed and


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
incorporated the PSA.   Paragraph seven of the PSA states as

follows:

           7.   Spousal Support

           The Husband shall pay, effective 9/1/97, and
           on the first of each month thereafter, the
           sum of $1200.00 monthly to the Wife for the
           maintenance and support of the Wife. It is
           understood that this amount shall be
           deductible to the Husband and includable in
           Wife's gross income. The spousal support
           contained herein shall terminate upon the
           death of either party or upon Wife's
           remarriage, whichever first occurs. It is
           further agreed that there shall be no
           reduction in support unless Wife is earning
           in excess of $35,000.00 per year in gross
           income, and should there be a modification
           downward if Wife is earning in excess of
           $35,000.00, and her gross income through no
           fault of her own should fall to $35,000.00
           or below, the original spousal support of
           $1200.00 shall be the minimum amount for
           which the Husband shall be obligated to pay.
           There shall be no increase above $1200.00
           monthly unless Husband's gross income
           exceeds $90,000.00. Husband's annual income
           from all sources, he represents, is no
           greater than $65,000.00.

Neither party opposed the ratification, affirmation and

incorporation of the PSA into the final decree.

     On March 31, 2000, the trial court issued a rule to show

cause against husband based upon wife's allegation that he had

failed to make timely spousal support payments.   On April 13,

2000, husband filed a motion for a reduction in spousal support.

On April 20, 2000, wife filed a motion to enjoin husband from

seeking to reduce spousal support while he was in arrears.




                                  - 2 -
     At a May 5, 2000 hearing on the matter, the trial court

found husband in arrears in the amount of $3,500, but reserved

the remaining issues for a hearing at a later date.      After a

subsequent hearing on July 17, 2000, the trial court found

husband in willful civil contempt for failing to make the

spousal support payments pursuant to the PSA, again reserving

the remaining issues for hearing at a later time.

     Finally, on October 5, 2000, after yet another hearing, the

trial court denied husband's motion for a spousal support

reduction.      The court found that the PSA was not generally

modifiable, that the terms of the PSA were unambiguous and not

subject to the admission of parol evidence, that the PSA did not

impose a duty upon wife to maximize her income, and that, thus,

no income could be imputed to wife.       Husband appeals this

ruling.

     By well established principles, we review the facts in the

light most favorable to the party prevailing below, in this

case, wife. 1    Further, "'[w]here, as here, the court hears the

evidence ore tenus, its finding is entitled to great weight and

will not be disturbed on appeal unless plainly wrong or without

evidence to support it.'" 2

     1
       Richardson v. Richardson, 30 Va. App. 341, 349, 516 S.E.2d
726, 730 (1999).
     2
       Pommerenke v. Pommerenke, 7 Va. App. 241, 244, 372 S.E.2d
630, 631 (1988) (quoting Martin v. Pittsylvania Dept. of Social
Services, 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1996)).

                                  - 3 -
     Husband argues that because the PSA is silent as to whether

it is "generally modifiable," it must be construed to be

"generally modifiable" pursuant to Code § 20-109(A).    He further

contends that Code § 20-109(C) does not limit the trial judge's

authority to modify the PSA. 3   We disagree.


     3
        Code § 20-109, at the time of the filing of the PSA and
entry of the final decree, provided as follows:

          § 20-109. Changing maintenance and support
          for a spouse; effect of stipulations as to
          maintenance and support for a spouse;
          cessation upon cohabitation, remarriage or
          death. —

          A. Upon petition of either party the court
          may increase, decrease, or terminate spousal
          support and maintenance that may thereafter
          accrue, whether previously or hereafter
          awarded, as the circumstances may make
          proper. Upon order of the court based upon
          clear and convincing evidence that the
          spouse receiving support has been habitually
          cohabiting with another person in a
          relationship analogous to a marriage for one
          year or more commencing on or after July 1,
          1997, the court may decrease or terminate
          spousal support and maintenance unless (i)
          otherwise provided by stipulation or
          contract or (ii) the spouse receiving
          support proves by a preponderance of the
          evidence that termination of such support
          would constitute a manifest injustice.

          B. In suits for divorce, annulment and
          separate maintenance, and in proceedings
          arising under subdivision A 3 or L of
          § 16.1-241, if a stipulation or contract
          signed by the party to whom such relief
          might otherwise be awarded is filed before
          entry of a final decree, no decree or order
          directing the payment of support and
          maintenance for the spouse, suit money, or
          counsel fee or establishing or imposing any

                                 - 4 -
     In the matter at hand, husband and wife entered into a

valid settlement agreement which specified the amount of spousal

support he would pay, and that she would receive.   The agreement

did not grant the trial court the authority to "generally

modify" its terms, nor, as husband suggests, was the PSA silent

as to whether it was "generally modifiable."    Instead, by the

agreement's express language, the parties granted the trial

court the authority to modify spousal support only in the case

of specified events.   Namely, in the event that wife began

earning in excess of $35,000 per year in gross income, or

husband earned in excess of $90,000.   Where, as here, the

parties have agreed to a sum of spousal support and the

agreement has been incorporated into the final decree of

divorce, the trial court does not have the authority to modify

support, except as provided in the agreement.   Accordingly, we

find no error in the trial court's determination that the PSA




          other condition or consideration, monetary
          or nonmonetary, shall be entered except in
          accordance with that stipulation or
          contract. If such a stipulation or contract
          is filed after entry of a final decree and
          if any party so moves, the court shall
          modify its decree to conform to such
          stipulation or contract.

          C. Unless otherwise provided by stipulation
          or contract, spousal support and maintenance
          shall terminate upon the death of either
          party or remarriage of the spouse receiving
          support.


                               - 5 -
was not "generally modifiable" as it pertained to spousal

support.

     Husband next argues that the PSA is ambiguous, thus, the

trial court erred in refusing to permit the introduction of

parol evidence to determine the intent of the parties.

Specifically, husband contends that the PSA is ambiguous in that

it fails to set forth the period within which the parties

intended wife to begin earning at least $35,000 in gross income.

We disagree.

     Property settlement agreements are contracts and are

subject to the same rules of construction that apply to the

interpretation of contracts generally. 4   "A well-settled

principle of contract law dictates that 'where an agreement is

complete on its face, is plain and unambiguous in its terms, the

court is not at liberty to search for its meaning beyond the

instrument itself.'" 5

           "It is the function of the court to construe
           the contract made by the parties, not to
           make a contract for them. The question for
           the court is what did the parties agree to
           as evidenced by their contract. The guiding
           light in the construction of a contract is
           the intention of the parties as expressed by
           them in the words they have used, and courts
           are bound to say that the parties intended

     4
       Southerland v. Southerland, 249 Va. 584, 588, 457 S.E.2d
375, 378 (1995).
     5
       Ross v. Craw, 231 Va. 206, 212, 343 S.E.2d 312, 316 (1986)
(quoting Globe Company v. Bank of Boston, 205 Va. 841, 848, 140
S.E.2d 629, 633 (1965)).


                               - 6 -
            what the written instrument plainly
            declares." A corollary to the last stated
            principle is that courts cannot read into
            contracts language which will add to or take
            away from the meaning of the words already
            contained therein. 6

     "Moreover, what the parties claim they might have said, or

should have said, cannot alter what they actually said." 7

     Here, we agree with the trial court's determination that

the language of the PSA is clear in demonstrating that the

parties contemplated modifications in spousal support based only

upon very specific conditions.    Furthermore, even though the PSA

may not contain any reference to the time-frame within which the

parties intended wife to meet one of these conditions, namely,

to earn $35,000 in gross income, the parties had a right to

agree to what was contained therein, unless their agreement was

prohibited by public policy.    No such prohibition exists here.

Indeed, "[m]arital property settlements entered into by

competent parties upon valid consideration for lawful purposes

are favored in the law and will be enforced unless their

illegality is clear and certain." 8      Accordingly, since "'[p]arol

evidence of prior or contemporaneous oral negotiations or


     6
Wilson v. Holyfield, 227 Va. 184, 187, 313 S.E.2d 396, 398
(1984) (quoting Mead v. Wallen, 226 Va. 465, 467, 311 S.E.2d
103, 104 (1984)).
     7
         Id. at 188, 313 S.E.2d at 398.
     8
       Cooley v. Cooley, 220 Va. 749, 752, 263 S.E.2d 49, 52
(1980).


                                 - 7 -
stipulations is inadmissible to vary, contradict, add to, or

explain the terms of a complete, unambiguous, unconditional

written instrument,'" 9 we find no error in the trial court's

refusal to permit parol evidence on this issue.

     Finally, husband argues that the trial court erred in

holding that the terms of the PSA imposed no duty of good faith

upon wife to maximize her income and, therefore, that income

could not be imputed to her under the terms of the PSA.    Once

again, we agree with the trial court.

     As we have found previously, the terms of this PSA are

clear and unambiguous.    Although the terms of the PSA clearly

express the parties' intention that wife will work, the PSA does

not require, even by implication, wife to maximize her income.

It is true that, generally, one who seeks spousal support is

obligated to earn as much as he or she reasonably can to reduce

the amount of the support need, and a spouse may not choose a

low paying position that penalizes the other spouse. 10   However,

here, unlike the parties in Srinivasan and Blackburn v.

Michael, 11 relied upon by husband, the parties agreed upon the

amount of spousal support and the terms under which it would be

     9
       McComb v. McComb, 226 Va. 271, 274, 307 S.E.2d 877, 879
(1983) (quoting Godwin v. Kerns, 178 Va. 447, 451, 17 S.E.2d
410, 412 (1941)).
     10
       Srinivasan v. Srinivasan, 10 Va. App. 728, 734, 396
S.E.2d 675, 679 (1990).
     11
          30 Va. App. 95, 515 S.E.2d 780 (1999).

                                - 8 -
paid.        In addition, the parties expressly precluded the trial

court from modifying spousal support, except upon the occurrence

of certain pre-determined conditions.

        It is well established that in determining the intent of

the parties, courts will generally not infer covenants and

promises that are not contained in the written provisions of a

contract. 12      Further, as stated above, "Code § 20-109(C)

expressly limits the court's authority to modify an agreed upon

spousal support award according to the terms of a stipulation or

contract signed by the parties." 13

        Thus, since "[t]he trial court's decision not to impute

income 'will be upheld on appeal unless it is plainly wrong or

unsupported by the evidence,'" 14 we affirm the decision of the

trial court on these issues.

        Finally, in accordance with the parties' PSA, we grant

wife's request for attorney fees incurred on appeal, and remand

this matter to the trial court solely for a determination of the

appropriate amount.


                                                 Affirmed and remanded.


        12
       See Pellegrin v. Pellegrin, 31 Va. App. 753, 759, 525
S.E.2d 611, 614 (2000).
        13
             Blackburn, 30 Va. App. at 100, 515 S.E.2d at 783.
        14
       Saleem v. Saleem, 26 Va. App. 384, 393, 494 S.E.2d 883,
887 (1998) (quoting Bennett v. Commonwealth, 22 Va. App. 684,
692, 472 S.E.2d 668, 672 (1996)).


                                    - 9 -